Citation Nr: 1744491	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-27 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating higher than 20 percent for bilateral hearing loss prior to December 3, 2015, and higher than 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from July 1968 to December 1971.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in.

In March 2015, the Veteran had a personal hearing before the undersigned VLJ.

In May 2015, the Board remanded this issue for additional development.

Unfortunately, this appeal required still further development, and it is again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board's May 2015 remand directed that VA treatment records be obtained.  Records were printed from the CAPRI system, but not all the records.  In May 2014, he was given a hearing test, which is listed as being located in the "CPRS audiogram display."  It is not located in the claims file.  This record could have a direct impact on his rating.  On remand, this record must be obtained, and it shall be interpreted in an updated VA examination report. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of the May 20, 2014 VA audiogram.

2.  After receipt of records, forward the claims file to an appropriate examiner for an opinion on whether the May 20, 2014 audiogram results more closely approximate the results from the January 2013 VA examination, or the December 2015 VA examination, or instead show worse or better hearing than those examination reports.  The examiner is asked to provide explanatory rationale for all opinions rendered.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




